On Petition to Rehear
Petition to rehear has been filed in the above styled cause upon the theory that this Court nor the Chancellor gave no consideration to T. C. A. sec. 64-312.
*23A review of the opinion of the Chancellor and of this Court clearly shows that consideration was given and completely determined by the decree of the Chancellor which this Court approved, and, therefore, was determined by this Court. The last sentence in the decree of the Chancellor is as follows:
“It follows that this Court finds that the conveyance by Mr. Caldwell to his daughter was not fraudulent. ’ ’
The plain language used in that statement clearly means that.it was neither fraudulent in fact nor in law.
It might be further said that we gave consideration in our opinion to every case relied upon by counsel for appellant, and nothing new has been brought to the attention of this Court by the petition to rehear. This petition to rehear further indicates our opinion in this case is in conflict with the opinion of the Middle Section in Cooper v. Cooper, reported in 22 Tenn.App. 473, 124 S.W.(2d) 264.
The question of conflict in the opinions of different Sections of this Court is a matter for consideration of the Court en banc, when in the opinion of the Presiding Judge such should be had for a determination of the correctness of the opinion from the respective Divisions.
The petition to rehear is overruled at the cost of appellant. Enter decree accordingly.
Carney and Bejach, JJ., concur.